*960Certiorari, 348 U. S. 860, to the United States Court of Appeals for the Third Circuit.

Per Curiam:

Upon the facts disclosed in the opinion of the Court of Appeals for the Third Circuit, 211 F. 2d 95, the applicable Acts of Congress, and the opinion of this Court in Oakley v. Louisville & Nashville R. Co., 338 U. S. 278, the judgment of the Court of Appeals is reversed. Mr. Justice Reed dissents for the reasons given in the opinion of the Court of Appeals for the Third Circuit.
Solicitor General Sobeloff, Assistant Attorney General Burger and Samuel D. Slade filed a memorandum for the United States, as amicus curiae, urging reversal.